Citation Nr: 0910526	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 34 or Chapter 30, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from August 1975 to 
April 1976.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that the Veteran was not eligible to 
receive educational assistance benefits under Chapter 30 or 
Chapter 34 of the United States Code.  

The record reflects that the Veteran requested to be afforded 
with a personal hearing before the Board in Washington, DC in 
the October 2007 VA Form 9 and, subsequently, a Board hearing 
was scheduled in April 2008.  However, the Veteran failed to 
appear for the hearing and has offered no explanation for 
such failure.  The Veteran further did not request to 
postpone the hearing.  Accordingly, the Veteran's hearing 
request is considered withdrawn.  38 C.F.R. § 20.702(d) 
(2008).  


FINDING OF FACT

The Veteran served on active duty from August 1975 to April 
1976.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30 or 34, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3452, 3462 
(West 2002); 38 C.F.R. §§ 21.7042, 21.7044 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  With regard to this claim, there is no debate 
as to the relevant facts.  Rather, the issue turns on an 
application of the law to those facts. Therefore, VA's duties 
under VCAA do not apply to this claim.

Nevertheless, the Board notes that the August 2007 decision 
and the October 2007 statement of the case cumulatively 
include a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  The Veteran has been provided with ample time 
and opportunity to present evidence and argument in support 
of his claim and has done so.  Thus, the Board will proceed 
with appellate review.   

Analysis

According to the Department of Defense, the Veteran had 
honorable active service from August 14, 1975 to April 13, 
1976.  Although not specifically confirmed by the record, the 
Veteran wrote in a September 2007 statement that he 
previously used educational benefits for two quarters of 
college from 1979 to 1980 under the Vietnam Era GI Bill 
(Chapter 34) program.  According to the statement of the 
case, the Veteran had previously established entitlement to 
educational assistance benefits under Chapter 34, Title 38, 
of the United States Code based on his period of active 
service and had until April 14, 1988 to use his benefits.    

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability. 38 U.S.C.A. § 3452(a)(1).  

However, by congressional action, the entire Chapter 34 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  
Although the Veteran has asserted that he suffered from 
physical and mental disability that prevented him from using 
his educational assistance benefits during the 10-year 
eligibility period and now seeks to use his remaining 
entitlement because he is in a better position to do so, 
Chapter 34 benefits may not be retroactively awarded as the 
program has expired.  VA cannot provide any educational 
assistance benefits under Chapter 34 as it is precluded by 
law.

Nonetheless, if on December 31, 1989, an individual has 
remaining Chapter 34 educational assistance benefits and 
meets certain additional criteria, he may be eligible to 
"convert" those benefits in order to receive educational 
assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  
To convert Chapter 34 benefits to Chapter 30 benefits, a 
claimant must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a).

In the present case, however, the Veteran has not served on 
active duty since he separated from service in April 1976.  
The Board also observes that it does not appear that the 
Veteran has any remaining educational assistance benefits as 
his eligibility period ended more than a year before the 
Chapter 34 program was terminated.  Thus, the evidence does 
not indicate that the Veteran meets the requirements 
necessary to convert Chapter 34 benefits to Chapter 30 
benefits.  The Board further notes that the Veteran is not 
otherwise shown to be eligible for Chapter 30 educational 
assistance benefits.  

The Board has considered the evidence of record and is 
sympathetic to the difficult circumstances that the Veteran 
reports prevented him from using his Chapter 34 educational 
benefits during his eligibility period.  However, the Board 
is bound by the law, which prohibits a favorable outcome in 
this case.  The legal criteria governing the payment of 
educational assistance benefits are clear and specific and 
the Board is without the authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
that may have existed at the relevant time in question.  
Congress did not enact any exceptions to the above-discussed 
legal provisions that would permit a grant of the requested 
benefit.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must 
therefore be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, because the law, rather than the facts of the case, 
is controlling, the provisions of 38 U.S.C.A. § 5107(b) are 
not for application.  


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 34 or Chapter 30, Title 38, United 
States Code is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


